December 30, 2013 VIA EDGAR U.S. Securities and Exchange Commission treet, NE Washington, D.C.20549 RE: Baird Funds, Inc. Ladies and Gentlemen: We represent Baird Funds, Inc. (the “Company”) in connection with its filing of Post-Effective Amendment No. 38(the “Post-Effective Amendment”) to the Company’s Registration Statement (Registration Nos. 333-40128; 811-09997) on Form N-1Aunder the Securities Act of 1933, as amended (the “Securities Act”) and the Investment Company Act of 1940, as amended.The Post-Effective Amendment is being filed pursuant to Rule 485(b) under the Securities Act. We have reviewed the Post-Effective Amendment and, in accordance with Rule 485(b)(4)under the Securities Act, hereby represent that the Post-Effective Amendment does not contain disclosures which would render it ineligible to become effective pursuant to Rule 485(b). We consent to the use of this letter in the Post-Effective Amendment. Very truly yours, GODFREY & KAHN, S.C. /s/ Laura A. Hawkins Laura A. Hawkins offices in milwaukee, madison, waukesha, green bay and appleton, wisconsin and washington, d.c. godfrey & kahn, s.c. is a member of terralex®, a worldwide network of independent law firms.
